Filed 4/4/22 M.M. v. S.T. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----

    M. M.,                                                                                     C093429

                     Plaintiff and Respondent,                                        (Super. Ct. No.
                                                                                  STKCVUCH20200006228)
              v.

    S. T.,

                     Defendant and Appellant.


             Defendant S. T. appeals a civil harassment restraining order issued against her
pursuant to Code of Civil Procedure1 section 527.6. The order prohibits defendant from
harassing or contacting plaintiff M. M. Defendant appears to argue: (1) there was
insufficient evidence to establish the necessary elements under section 527.6; and (2) the
trial court erred in not allowing defendant to present evidence during the hearing and
failing to consider the evidence submitted prior to the hearing. Because the record on
appeal does not include plaintiff’s request for a restraining order, the exhibits in support
of the request, a reporter’s transcript or settled statement of the restraining order hearing,
or a minute order of the hearing, we are unable to evaluate defendant’s claims and must
presume the trial court’s findings are correct. Therefore, we affirm.



1            Undesignated section references are to the Code of Civil Procedure.

                                                             1
                    FACTUAL AND PROCEDURAL BACKGROUND
         The record on appeal includes defendant’s response to plaintiff’s request for a
restraining order, three declarations filed by defendant, the restraining order issued by the
court, the notice of appeal, the notice designating the record on appeal, and the register of
actions. Omitted from the record on appeal are plaintiff’s request for a restraining order,
the evidence in support of that request, the reporter’s transcript or a settled statement of
the restraining order hearing, and the minute order for the hearing. The following
summation is based on the limited record provided.
         On November 17, 2020, defendant filed a response to a request for a civil
harassment restraining order. On December 28, 2020, defendant filed three declarations
with the court. A hearing was held on December 29, 2020, where defendant, plaintiff,
and a Spanish interpreter were present. On December 30, 2020, the trial court granted
plaintiff’s request for a restraining order under section 527.6 against defendant. The
three-year restraining order prohibits defendant from, among other things, harassing,
intimidating, threatening, or contacting plaintiff, and includes a 100-yard-stay-away
order.
         Defendant appeals.
                                        DISCUSSION
                                               I
           Sufficient Evidence Supports The Civil Harassment Restraining Order
         Defendant appears to contend insufficient evidence supports the civil harassment
restraining order. Based on the limited record, we cannot agree.
         Section 527.6 authorizes a person who has suffered harassment to obtain an
injunction against the harassing conduct. A trial court shall issue a civil harassment
restraining order if, after a hearing, it finds by clear and convincing evidence that
unlawful harassment exists. (§ 527.6.) We review issuance of a civil harassment
restraining order for abuse of discretion, and the factual findings necessary to support the

                                              2
protective order for substantial evidence. (Parisi v. Mazzaferro (2016) 5 Cal.App.5th
1219, 1226, disapproved on other grounds in Conservatorship of O.B. (2020) 9 Cal.5th
989, 1010, fn. 7.)
       “It is well settled . . . that a party challenging a judgment has the burden of
showing reversible error by an adequate record.” (Ballard v. Uribe (1986) 41 Cal.3d 564,
574.) If a defendant “intends to raise any issue that requires consideration of the oral
proceedings in the superior court,” he, she, or they has the burden to provide a record of
such proceedings. (Cal. Rules of Court, rule 8.120(b).) “A judgment or order of a lower
court is presumed to be correct on appeal, and all intendments and presumptions are
indulged in favor of its correctness.” (In re Marriage of Arceneaux (1990) 51 Cal.3d
1130, 1133.) “This presumption has special significance when . . . the appeal is based
upon the clerk’s transcript.” (Ehrler v. Ehrler (1981) 126 Cal.App.3d 147, 154.) “ ‘It is
elementary and fundamental that on a clerk’s transcript appeal the appellate court must
conclusively presume that the evidence is ample to sustain the findings . . . .’ ” (Ibid.)
       Here, defendant proceeded on appeal without the reporter’s transcript of the
restraining order hearing or any other record of the trial court’s proceedings, such as a
settled statement. In the absence of a record of the restraining order hearing, we are
bound to presume sufficient evidence was presented to the trial court. (R.D. v. P.M.
(2011) 202 Cal.App.4th 181, 186, fn. 5 [court presumed facts alleged in a request for a
civil harassment restraining order were true, and a restraining order was supported by the
evidence, where the record on appeal did not contain any record of the trial court
hearing].) Because we must presume sufficient evidence was presented at the hearing to
support a finding of unlawful harassment, and we have no record of the hearing to
evaluate the trial court’s reasoning, we cannot conclude the trial court abused its
discretion in issuing the restraining order as defendant argues.




                                              3
                                              II
                    The Trial Court Provided Defendant Due Process
       Defendant claims the trial court deprived her of the opportunity to present
evidence at the restraining order hearing. Based on the record before us, we disagree.
       Section 527.6 provides for expedited injunctive relief to victims of harassment.
(Schraer v. Berkeley Property Owners’ Assn. (1989) 207 Cal.App.3d 719, 730.)
“[A]lthough the procedures set forth in the harassment statute are expedited, they contain
certain important due process safeguards. Most notably, a person charged with
harassment is given a full opportunity to present his or her case, with the judge required
to receive relevant testimony . . . .” (Ibid.) “[U]nder the express language of the statute
and in accordance with the requirements of due process . . . the trial court in a harassment
proceeding may not arbitrarily limit the evidence presented to written testimony only,
[and thus disregard relevant oral testimony] . . . . Both sides may offer evidence by
deposition, affidavit, or oral testimony, and the court shall receive such evidence, subject
only to such reasonable limitations as are necessary to conserve the expeditious nature of
the harassment procedure set forth by . . . section 527.6.” (Schraer, at p. 733, fn. 6.)
       Here, it is unclear which type of evidence defendant is claiming she was
prohibited from presenting at the hearing. Regardless, the trial court was permitted to
limit the presentation of evidence, oral or written, if it was “necessary to conserve the
expeditious nature of the harassment procedure.” (Schraer v. Berkeley Property Owners’
Assn., supra, 207 Cal.App.3d at p. 733, fn. 6.) Because defendant proceeded on appeal
without the reporter’s transcript of the hearing or a settled statement summarizing the
hearing, we are unable to evaluate the reasonableness of the limitations imposed, if any,
on the presentation of evidence at the hearing.
       Moreover, it appears from the clerk’s transcript, defendant submitted a
considerable amount of evidence in advance of the hearing. Defendant attached
numerous pages of exhibits to her response to the request for a restraining order,

                                              4
including screenshots of social media conversations, screenshots of call logs, screenshots
of writings in a note-taking application on her phone which appear to explain why
defendant disagreed with previous court orders, a map of Nuevo Leon, Mexico, and an
incident report prepared by the Stockton Police Department. Defendant also filed three
declarations the day before the restraining order hearing, which presented the same
arguments she presents on appeal. Based on this evidence, the trial court may have
properly decided additional evidence at the hearing was not necessary, as “a full-fledged
evidentiary hearing with oral testimony from all sides may not be necessary in all cases.”
(Schraer v. Berkeley Property Owners’ Assn., supra, 207 Cal.App.3d at p. 733, fn. 6.)
But again, because plaintiff did not provide the request for a restraining order, the
evidence present in support of the request, and a record of the restraining order hearing,
we are unable to evaluate defendant’s contention the trial court erroneously limited the
evidence she could present.
       Defendant also claims the trial court failed to acknowledge the evidence she filed
with the court prior to the restraining order hearing. Defendant provides no support for
this contention, and again, without an adequate record on appeal, we are unable to
evaluate this claim.
                                      DISPOSITION
       The trial court’s order granting the civil harassment restraining order is affirmed.
The parties shall bear their own costs on appeal. (Cal. Rules of Court, rule 8.278(a)(5).)

                                                  /s/
                                                  Robie, Acting P. J.
We concur:

/s/
Duarte, J.

/s/
Hoch, J.



                                              5